Citation Nr: 0907551	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1968 
to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran submitted additional Social Security 
Administration (SSA) records in May 2008, after certification 
of his appeal.  But he waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).  As such, the Board accepts this 
evidence for inclusion in the record and consideration by the 
Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, pension is available to a Veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2008).  Benefits payable are subject to 
limitations on annual income and net worth.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability 
is present when impairment of the mind or body renders it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).  

There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long-term care.  38  U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).  Pension shall also be paid to any Veteran 
of war who is over the age of 65.  38 U.S.C.A. § 1513.  That 
is, permanent and total disability will be presumed for a 
Veteran over the age of 65.  38 C.F.R. § 3.314(b)(2).

The Veteran contends, in essence, that his nonservice-
connected respiratory disorder, degenerative joint disease of 
the lumbar spine, stomach disorder, and costochondritis of 
the left lower anterior chest preclude substantially gainful 
employment.  Therefore, on this basis, he believes he is 
entitled to pension benefits.  The Veteran is 61 years old.  
He completed three years of college.  He contends he last 
worked in 1992 as a nursing assistant.  See February 2006 
substantive appeal; May 2006 Statement of Accredited 
Representative in Appealed Case (VA Form 646). 

The Veteran meets the initial threshold requirement for 
pension in that he served for over 90 days during a period of 
war.  Further, based on the last Income-Net Worth and 
Employment Statement (VA Form 21-527), submitted in December 
2004, it would appear that he met the annual income and net 
worth requirements at that time, although more recent 
evidence would be required to make a conclusive determination 
as to income.     

However, the crux of the RO's denial of the Veteran's pension 
claim was not based on income, but rather, was based on 
medical evidence of record failing to demonstrate permanent 
and total disability after consideration of the objective 
"average person" test, the subjective "unemployability" test, 
and on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16(a), 4.17.  In fact, the RO determined the 
Veteran's combined nonservice-connected disability rating was 
only 30 percent under 38 C.F.R. § 4.25.    

Notwithstanding the above, in May 2008 the Veteran submitted 
additional documentation from the SSA revealing that he had 
been awarded Supplemental Security Income (SSI) benefits by 
way of a January 2008 determination.  The exact nature of any 
disability, if any, that SSA recognized in order to award the 
SSI benefits is unclear.  The Board is cognizant that 
according to the applicable VA law and regulation, for 
purposes of nonservice-connected disability pension, a person 
can also be considered to be permanently and totally disabled 
if such person is disabled, as determined by the Commissioner 
of Social Security for purposes of any benefits administered 
by the Commissioner.  See 38 U.S.C.A. § 1502(a)(2); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B).  In other words, for purposes of 
entitlement to VA pension benefits, a determination of 
disability from the SSA would obviate the need for the 
Veteran to establish permanent and total disability by other 
means.  

In this vein, SSI benefits can be awarded in certain 
circumstances based on the presence of disability, and 
possibly were in the Veteran's case.  See 20 C.F.R. § 416.202 
(2008) (explaining the bases of eligibility for SSI as age 65 
or older; blindness; or disability).  The receipt of SSI 
carries with it the obligation to cooperate with required 
periodic redeterminations of eligibility, including in the 
form of medical examinations.  See 20 C.F.R. §§ 416.204, 
416.989, 416.990 (2008).  Further, the VA Adjudication and 
Procedures Manual indicates that a rating determination of 
permanent and total disability is not required to establish 
eligibility for pension when a claimant is disabled, as 
determined by the Commissioner of Social Security (SS) for 
purposes of any benefits administered by the Commissioner, 
such as Social Security Disability Income (SSDI) or 
Supplemental Security Income (SSI).  See M21-1MR, Part V, 
Subpart ii, Chapter 1, Section A, Topic 1, Block a (emphasis 
added).  

Thus, the operative issue here in determining whether an 
award of VA pension benefits is proper is whether the Veteran 
was awarded SSI on the basis of a disability finding by the 
Commissioner of Social Security.  See 38 U.S.C.A. 
§ 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  In addition, 
even if his SSI was awarded on the basis of disability, in 
order to be eligible for VA pension benefits, this disability 
must not have been the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2008).  The evidence of record is currently unclear as to 
both questions, since the SSA records submitted by the 
Veteran in May 2008 were rather limited.    

Therefore, first, a remand is necessary so that the RO can 
obtain all available  
SSA records relating to the Veteran's award of SSI benefits, 
including any associated medical records revealing 
disability.  VA has a duty to assist the Veteran in gathering 
these records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  See also Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).   

Second, after the SSI benefit records are secured, the RO 
should determine whether the Veteran's receipt of SSI 
benefits permits a finding of permanent and total disability 
for VA purposes.  See 38 C.F.R. § 3.3(a)(3)(vi)(B).  That is, 
for purposes of nonservice-connected disability pension, a 
person is considered to be permanently and totally disabled 
if such person is disabled, as determined by the Commissioner 
of Social Security for purposes of any benefits administered 
by the Commissioner.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).  The Board emphasizes that any disability 
considered must not be the result of the Veteran's own 
willful misconduct.  38 C.F.R. § 4.17a.       
    
Third, if and only if the RO determines that the Veteran's 
receipt of SSI benefits is not equivalent to an SSA 
disability determination (that is, his receipt of SSI 
benefits does not permit a finding of permanent and total 
disability for VA pension purposes), then the RO should 
schedule the Veteran for a VA medical examination for 
purposes of determining pension eligibility.  In this regard, 
the last VA examination determining the severity of his 
nonservice-connected disabilities was performed in August 
2004, over four and a half years ago.  A more current VA 
examination is required to adequately rate his nonservice-
connected respiratory disorder, degenerative joint disease of 
the lumbar spine, stomach disorder, costochondritis of the 
left lower anterior chest, and any other clinical disorders 
alleged by the Veteran to the VA examiner.  This examination 
is required before the Board is able to determine the pension 
issue on appeal.  38 C.F.R. §§ 4.15-4.17 (2008); see Grantham 
v. Brown, 8 Vet. App. 228 (1995); Hatlastad v. Derwinski, 3 
Vet. App. 213, 217 (1992).

Fourth, the RO should then issue a rating decision in which 
it lists and assigns a rating for each of the Veteran's 
nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA complete records 
associated with the Veteran's SSI 
benefits claim.  Request copies of any 
disability determination and all 
medical records considered.  If no 
records are available or do not exist, 
a response to that effect must be 
documented in the claims file, and the 
Veteran must be notified. 

2.	Then determine whether the Veteran's 
receipt of SSI benefits permits a 
finding of permanent and total 
disability for VA purposes.  See 
38 C.F.R. § 3.3(a)(3)(vi)(B).  That is, 
for purposes of nonservice-connected 
disability pension, a person is 
considered to be permanently and 
totally disabled if such person is 
disabled, as determined by the 
Commissioner of Social Security for 
purposes of any benefits administered 
by the Commissioner.  38 U.S.C.A. § 
1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).  In making this 
determination, the Board emphasizes 
that any disability related to the 
award of SSI benefits considered must 
not be the result of the Veteran's own 
willful misconduct.  38 C.F.R. 
§ 4.17a.       

3.	If and only if there is a determination 
that the Veteran's receipt of SSI 
benefits is not equivalent to an SSA 
disability determination (that is, his 
receipt of SSI benefits does not permit 
a finding of permanent and total 
disability for VA pension purposes), 
then schedule the Veteran for a VA 
medical examination for purposes of 
determining pension eligibility.  This 
examination should ascertain the nature 
and severity of his nonservice-
connected disabilities to include his 
respiratory disorder, degenerative 
joint disease of the lumbar spine, 
stomach disorder, costochondritis of 
the left lower anterior chest, and any 
other clinical disorders alleged by the 
Veteran to the VA examiner.  Any 
further special VA examinations 
indicated as a result of the 
development of the Veteran's case, 
including complaints made by the 
Veteran or as a result of the general 
medical examination, should be 
accomplished.  The VA examination 
report should include a detailed 
description of the Veteran's symptoms, 
clinical findings, and associated 
functional impairment, and all 
indicated studies should be done.  The 
examiner should identify the level of 
functional impairment associated with 
the disabilities shown.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history 
and assertions.  

Most importantly, based on a physical 
examination of the Veteran as well as a 
comprehensive review of the claims 
file, the examiner should opine as to 
whether the Veteran is precluded from 
performing substantially gainful 
employment due to his various 
nonservice-connected disabilities.  
That is, the examiner should specify 
whether or not there is permanent and 
total disability as the result of his 
nonservice-connected disorders.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

4.	Then prepare a rating decision that 
lists and establishes a rating for each 
of the Veteran's non-service-connected 
disabilities.

5.	If the disposition of the pension claim 
remains unfavorable, furnish the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




